DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Sofer on 07/01/2022.
The application has been amended as follows: 
	in claim 1, line 4, change “a evaporator” to --an evaporator--;	
	in claim 1, line 24, delete “a volatile solvent vapour inlet,”;	
	in claim 1, line 27, change “the cold liquid solution” to --a cold liquid solution--;
	in claim 2, line 2, change “said pump” to --the thermochemical heat pump further--;
	in claim 6, lines 3-4, change “a controlled valve” to --a first controlled valve--;
	in claim 10, line 2, change “said recirculation pipe” to --a recirculation pipe--; and
	in claim 11, line 3, change “second each pipe” to --each second pipe--.



Allowable Subject Matter
Claims 1-15 are allowed for the reasons indicated in the Non-Final Office Action filed on 02/03/2022.
The following is an examiner’s statement of reasons for allowance: 
	As per independent claims 1 and 13, the prior art, Coons (US 2,452,635 A) teaches a thermochemical heat pump (fig. 1) a thermochemical heat pump (fig. 1) comprising: 
	an solvent evaporator (E), comprising: 
	a tank (17) of volatile liquid solvent,
	an evaporator heat exchanger (18), suitable for being thermally associated with a hot source, said evaporator exchanger comprising a circuit having a volatile liquid solvent inlet connected to the volatile liquid solvent tank,
	a volatile solvent vapour outlet, said solvent evaporator being suitable for delivering a vapour of the volatile solvent vaporized under the effect of heat coming from said hot source,
	a reaction device (i.e. from B and C) comprising:
	a volatile solvent vapour inlet,
	at least one saline composition (12), containing at least one salt that is soluble in said volatile liquid solvent, 
	at least one cooling exchanger (C), suitable for being thermally associated with a heat source, named cold source, 
	said volatile solvent vapour outlet from the solvent evaporator being connected to said volatile solvent vapour inlet of the reaction device, 
	the reaction device (i.e. from B to C) being suitable for bringing about condensation of said volatile solvent vapour and absorption of said saline composition to form a liquid solution, with production of heat evacuated to the cold source via said cooling exchanger (C), 
	wherein said reaction device (i.e. from B to C) further comprises:
	at least one condensation reactor (i.e. from B to C).
	
	However, the prior art of record does not teach or suggest the claimed combination of features including: the condensation reactor comprising a liquid solution inlet connected to a cold liquid solution outlet of a cooling heat exchanger, a liquid solution outlet connected to a hot liquid solution inlet of said cooling exchanger, at least one injection of saline composition between said liquid solution outlet and said liquid solution inlet of said condensation reactor, a device for adjusting the mass flow of each salt introduced into the liquid solution by means of at least one injection of saline composition between said liquid solution outlet and said liquid solution inlet of at least one condensation reactor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763